Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Amendments filed on March 7, 2022 has been received and entered.
Claims 6, 13, and 20-25 are pending. Claims 6, 13, and 20-25 are examined on the merits.
Applicant’s arguments with respect to claim(s) 6 and 13 have been considered but are unpersuasive and newly amended claims necessitates a new rejection.
Election/Restrictions
Applicant's election with traverse of rice bran extract, sleep disorder, C1-C6 alcohol in the reply filed on Dec. 12, 2017 is acknowledged. However, Applicant did not point out the specific reason.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2021, Nov. 3. 2016, Nov. 20, 2015, July 21. 2015 is in compliance with the provisions of 37 GFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (from IDS, 2006, Biol. Pharm Bull, 29: 1148-1153) in view of Hexane (previously presented, https://pubchem.ncbi.nlm.nih.gov/compound/Hexane#section=Flash-Point) and ChemLibretexts (2022, https://chem.libretexts.org/Bookshelves/Organic_Chemistry/Organic_Chemistry_Lab_Techniques_(Nichols)(04%3A_Extraction/4.05%3A_Extraction_Theory).
Lee et al. teaches a method of using an extract of rice bran extracted with 70% ethanol, then concentrated, then lyophilized for oral administration in a mouse to treat asthma (Materials and Method, third paragraph) at a concentration of 30, 100 and 300 mg/kg (Abstract), which meets the limitation of Claim 22.  No oil fractions are recited by the reference; therefore, the limitation “wherein the rice extract excludes an oil fraction” is met.  Administration would be once a day.  The prevention of a condition selected from the claimed group would inherently occur because the same ingredient would have the same effect; therefore, the limitation of preventing sleep latency, increasing sleep duration or increasing non-REM sleep is met.  Lyophilized concentrate would not have alcohol because alcohol has evaporated by the action of lyophilization.  Ethanol is a C1-C6 alcohol.  Fractionation is a separation process in which a certain quantity of a mixture is divided during a phase transition, into a number of smaller quantities in which the composition varies according to a gradient.  The act of extracting, concentrating, and lyophilizing would be methods of refractionating.  
However, Lee does not teach refractionating C1-C6 alcohol extraction, hexane extraction, administration is several times a day.
	Hexane teaches hexane is highly soluble in ethanol (3.2.7, Solubility).
	ChemLibretexts teaches the extraction depends on the partition coefficient, which is the solubility of a compound in an organic and aqueous layer (page 1).  In a multiple extraction procedure, a quantity of solvent is used to extract one layer (often the aqueous layer) multiple times in succession. The extraction is repeated two to three times, or perhaps more times if the compound has a low partition coefficient in the organic solvent (page 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use hexane to refraction ethanol extract because the two solvents are highly soluble in each other.  One would have been motivated to make an extraction that contains solutes in ethanol for the expected benefit of fractioning in hexane to concentrate and purify an ethanol soluble fraction as taught by Hexane.  ChemLibretexts teaches the extraction depends on the partition coefficient, which is the solubility of a compound in an organic and aqueous layer (page 1).  In a multiple extraction procedure, a quantity of solvent is used to extract one layer (often the aqueous layer) multiple times in succession. The extraction is repeated two to three times, or perhaps more times if the compound has a low partition coefficient in the organic solvent (page 4).  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
The reference teaches using a dosage of a concentration of 30, 100 and 300 mg/kg (Abstract) per day.  However, the reference does not specifically teach using several times a day as claimed by applicant.  The amount of a specific dosage in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The reference teaches that the dosage and administration can be varied.  Thus, the reference has recognized these parameters as variables.  It would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant’s invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655